¶1 Angela Law pleaded guilty to one count of second degree theft. While the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, established Law’s standard range sentence, based on her offense and past criminal history, as 22-29 months, the trial court sentenced her to just 6 months, and further converted 4 of those months to community service. Additionally, the trial court ruled that Law’s continued work within her 12-step program would satisfy her community service hours. The Court of Appeals reversed the exceptional sentence, held the conversion of more than 30 days to community service was improper, and disallowed Law’s volunteer work with the 12-step program to satisfy the court imposed community service. Law petitioned this court for review.
Bridge, J.
*89¶2 We hold now, as we have consistently in the past, that the SRA requires factors that serve as justification for an exceptional sentence to relate to the crime, the defendant’s culpability for the crime, or the past criminal record of the defendant. Factors which are personal and unique to the particular defendant, but unrelated to the crime, are not relevant under the SRA. Accordingly, we affirm the Court of Appeals conclusion that the factors cited by the trial court do not support a downward exceptional sentence because they do not comply with the SRA, and that Law is ineligible for community service as a substitute for confinement. We reverse the Court of Appeals, however, and hold the trial court permissibly allowed Law’s work in a 12-step program to count as community service.
I
Facts and Procedural History
¶3 On August 15, 2001, the Spokane County Prosecuting Attorney’s Office charged Angela Law with one count of first degree theft and three counts of forgery. On March 12, 2002, Law pleaded guilty to a single count of second degree theft and, pursuant to the plea agreement, the State dismissed the three forgery counts. Based on her past criminal history, Law had an offender score of nine.1 Comparing her second degree theft conviction and her criminal history, Law’s standard sentence range was 22-29 months. The State and defendant jointly recommended a drug offender sentencing alternative (DOSA) sentence2 for the midpoint of the above standard range.
¶4 At the sentencing hearing on May 6, 2002, numerous witnesses testified as to Law’s adjustment and improvements following her being charged and subsequently plead*90ing guilty in this case. Several witnesses testified as to her continuing recovery from substance abuse, her involvement in a 12-step program and church activities, her positive impact on others in recovery, and her building and strengthening of a support system. In addition, there was testimony that she was forming a strong bond with her son, currently in the foster care system, and that a lengthy term of incarceration may have an impact on the retention of her parental rights. Law also has an older daughter, to whom she has previously relinquished her parental rights, and who had been placed in foster care during a previous incarceration. Testimony at the hearing revealed that she has been recently positively involved in this daughter’s life as well.
¶5 Based on these character references and testimony about her personal circumstances, the trial judge imposed a downward exceptional sentence. Departing from the standard range of 22-29 months, the trial court sentenced Law to 6 months, converting 4 months to community service and permitting the remaining 2 months to be served “on a work release or work crew basis or at Eleanor Chase House.” Clerk’s Papers (CP) at 22, 29. The court further ordered 24 months of community custody and permitted Law’s work in a 12-step program to count toward her community service requirement. Finally, Law was ordered to pay restitution on all charges, including those dismissed.
¶6 In support of its downward departure, the trial court made the following findings: (1) Law is making progress relating to her son who is currently in foster care; (2) facilitating the return of Law’s son would further the foster system’s goal of returning children to their biological parents and save the state foster care system money; (3) Law’s continued participation in a 12-step program would help keep her off drugs and ensure public safety; (4) Law, through her 12-step program, is having a positive impact on others; and (5) Law would be unable to pay restitution while incarcerated. Id. at 20-22. The trial court recognized that none of the statutory mitigating factors listed in the *91SRA applied in this situation. Noting the legislature intended the statutory factors listed to be illustrative only and nonexclusive, the trial court based its ruling, in part, on the stated purposes of the SRA, found in RCW 9.94A.010.3
¶7 The trial court’s oral opinion also alluded to SRA purposes (3), (4), (5), and (6) in justifying the exceptional sentence. See Report of Proceedings (RP) at 27-28. In setting forth the basis for the exceptional sentence, the trial court found that Law’s punishment, under SRA purpose (3), would be “disproportionate [ly]” harsh as it may impact her child’s dependency hearing; under purpose (4), that Law’s continued participation in Narcotics Anonymous would “help assure public safety;” under purpose (5), that she has established a “great support system” and should be “commended for her new behavior of the past year” — in other words, she should be offered continued opportunity to improve herself; and finally under purpose (6), that an exceptional sentence would “save the foster care system money’ thereby making “frugal use of. . . State ... resources.” CP at 21; RP at 28.
¶8 The State appealed asserting as error (1) the trial court’s imposition of an exceptional sentence based on facts unrelated to the offense, (2) the conversion of more than 30 days of confinement to community service, and (3) the allowance that Law’s work in her 12-step program could count toward her community service requirement. The *92Court of Appeals agreed and in an unpublished opinion reversed the trial court’s sentence on all three grounds. State v. Law, noted at 117 Wn. App. 1056, 2003 WL 21546228, at *2-3, 2003 Wash. App. LEXIS 1402. Law filed a petition for review, which this court granted.
II
Analysis
¶9 For the purposes of our review we first recognize that “our precedent. . . clearly establishes that statutes defining punishment fall within the province of the legislature.” State v. Varga, 151 Wn.2d 179, 193, 86 P.3d 139 (2004) (citing State v. Bryan, 93 Wn.2d 177, 181, 606 P.2d 1228 (1980) (“Determination of crimes and punishment has traditionally been a legislative prerogative, subject to only very limited review in the courts.”)). In short, it is settled law that the “ ‘ “fixing of penalties or punishments for criminal offenses is a legislative function, and the power of the legislature in that respect is plenary and subject only to constitutional provisions.” ’ ” Varga, 151 Wn.2d at 193 (quoting State v. Thorne, 129 Wn.2d 736, 767, 921 P.2d 514 (1996) (quoting State v. Mulcare, 189 Wash. 625, 628, 66 P.2d 360 (1937))). It is with deference to these well-defined legislative powers that we begin our analysis.
A
Exceptional Sentence
¶10 The first question posed to this court is whether a downward exceptional sentence may be based on factors that are personal in nature and do not relate to the crime or the past criminal record of the defendant. Law contends that the Court of Appeals erred in reversing her exceptional sentence, asserting the trial court’s reliance on the purposes of the SRA, as found in RCW 9.94A.010, was sufficient justification for the downward departure. The State *93counters that the reasons cited by the trial court do not support a downward exceptional sentence because they are not related to the crime or Law’s culpability for the crime.
¶11 The SRA provides that “[i]f the sentencing court finds that an exceptional sentence outside the standard range should be imposed in accordance with [former] RCW 9.94A.120(2), the sentence is subject to review only as provided for in [former] RCW 9.94A.210(4).” Former RCW 9.94A.390 (1999), recodified as RCW 9.94A.535. As such, our review is governed by the following statute:
To reverse a sentence which is outside the sentence range, the reviewing court must find: (a) Either that the reasons supplied by the sentencing court are not supported by the record which was before the judge or that those reasons do not justify a sentence outside the standard sentence range for that offense; or (b) that the sentence imposed was clearly excessive or clearly too lenient.
Former RCW 9.94A.210(4) (1989), recodified as RCW 9.94A-.585. We have construed this statute to establish three prongs, each with its own corresponding standard of review.
An appellate court analyzes the appropriateness of an exceptional sentence by answering the following three questions under the indicated standards of review:
1. Are the reasons given by the sentencing judge supported by evidence in the record? As to this, the standard of review is clearly erroneous.
2. Do the reasons justify a departure from the standard range? This question is reviewed de novo as a matter of law.
3. Is the sentence clearly too excessive or too lenient? The standard of review on this last question is abuse of discretion.
State v. Ha’mim, 132 Wn.2d 834, 840, 940 P.2d 633 (1997) (citing former RCW 9.94A.210(4); State v. Branch, 129 Wn.2d 635, 645-46, 919 P.2d 1228 (1996); State v. Allert, 117 Wn.2d 156, 163, 815 P.2d 752 (1991)). Here, our inquiry focuses on the second question above, that is, *94whether the reasons stated by the trial court justify a downward departure.4 Therefore, our review is de novo.
¶12 Generally, a trial court must impose a sentence within the standard range. See former RCW 9.94A.120(1) (2000), recodified as RCW 9.94A.505(2)(a)(i). The SRA permits departures from the standard range, instructing that “the court may impose a sentence outside the standard sentence range for that offense if it finds, considering the purpose of this chapter, that there are substantial and compelling reasons justifying an exceptional sentence.” Former RCW 9.94A. 120(2) (2000), recodified as RCW 9.94A.535. The SRA then sets forth nonexclusive “illustrative” factors which the court may consider in exercising its discretion to impose an exceptional sentence.5 Former RCW 9.94A.390. While the statutory mitigating factors listed are “illustrative” only it should be noted that all the examples *95relate directly to the crime or the defendant’s culpability for the crime committed.6
¶13 Our case law on this subject is well-established. We have held that the SRA establishes a two-part test to determine if a sentencing departure is justified as a matter of law.
In determining whether a factor legally supports departure from the standard sentence range, this Court employs a two-part test: first, a trial court may not base an exceptional sentence on factors necessarily considered by the Legislature in establishing the standard sentence range; second, the asserted aggravating or mitigating factor must be sufficiently substantial and compelling to distinguish the crime in question from others in the same category.
Ha’mim, 132 Wn.2d at 840 (citing State v. Alexander, 125 Wn.2d 717, 725, 888 P.2d 1169 (1995)).
¶14 Looking to the first prong of the above Ha’mim test, we have previously concluded that the purposes of the SRA were factors necessarily considered by the legislature in establishing the standard sentence range. See State v. Pascal, 108 Wn.2d 125, 137-38, 736 P.2d 1065 (1987). In Pascal the trial court imposed an exceptional sentence of 90 days for an offense with a presumptive range of 31-41 months based on the fact that the victim was the aggressor, the defendant committed the offense under duress, and as a battered woman she was incapable of appreciating the wrongfulness of her actions. Id. at 126, 136.
¶15 As here, the trial court in Pascal additionally cited to the purposes of the SRA as further justification, noting that a reduced sentence would be appropriate because of the defendant’s lack of criminal history, the defendant’s low threat to the public, because it would offer the defendant an opportunity to improve herself, and because it would be a *96frugal use of the State’s resources. Id. at 137.7 On review, while upholding the exceptional sentence, we rejected these additional justifications and specifically noted that the SRA’s stated purposes, “standing alone, would not justify an exceptional sentence . . . [as] the presumptive sentence ranges established for each crime represent the legislative judgment as to how these interests shall best be accommodated.” Id. We farther explained that “the trial court’s subjective determination that these ranges are unwise, or that they do not adequately advance the above goals, is not a substantial and compelling reason justifying a departure.” Id. at 137-38.
¶16 In 1995 we reached the same conclusion. See State v. Freitag, 127 Wn.2d 141, 145, 896 P.2d 1254, 905 P.2d 355 (1995). In Freitag, the trial court imposed an exceptional sentence based on the defendant’s lack of criminal history, “her concern for people beyond that normally shown by others,” and the trial court’s belief that community service would be more appropriate in light of current jail overcrowding. Id. at 143. On review, we rejected per curiam the imposition of an exceptional sentence because the trial court’s justifications were impermissibly based on the SRA’s purposes. Id. at 145.
[T]he trial court’s desire for Freitag to improve herself through community service while limiting prison overcrowding does not justify departure from the standard sentencing range since the Legislature already considered these purposes when establishing the presumptive sentencing ranges.
Id. (emphasis added) (citing RCW 9.94A.010(5), (6); Pascal, 108 Wn.2d at 137).
¶17 Finally, in 2002 we reaffirmed our holding in Pascal that the purposes of the SRA were factors considered by the legislature in establishing the standard ranges. State v. Fowler, 145 Wn.2d 400, 409, 38 P.3d 355 (2002). In Fowler, the trial court imposed a 15-month exceptional sentence for *97first degree armed robbery, departing from the standard range of 31 to 41 months and 60 month firearm enhancement. Id. at 403. Rejecting the trial court’s justification that the defendant posed a “low to moderate risk to reoffend,” we held that “protection of the public has already been considered by the legislature in computing the presumptive sentencing range.” Id. at 409 (citing Pascal, 108 Wn.2d at 137). As such, we have consistently held that the purposes of the SRA, as stated in RCW 9.94A.010, are insufficient factors to justify a departure from the guidelines.
¶18 The second prong of the Ha’mim test requires that the “mitigating factor must. . . distinguish the crime in question from others in the same category.” Ha’mim, 132 Wn.2d at 840. This second prong encapsulates the SRA’s explicit command that sentences be imposed “without discrimination as to any element that does not relate to the crime or the previous record of the defendant.” RCW 9.94A.340. In adopting this sentencing requirement, the legislature provided the only basis on which discrimination is allowed: any element that relates to the crime or previous record.
¶19 Our cases have applied RCW 9.94A.340 to prohibit exceptional sentences based on factors personal in nature to a particular defendant. In Freitag, the trial court based the defendant’s exceptional sentence, in part, on her “concern for others.” 127 Wn.2d at 145. Citing RCW 9.94A.340, we reversed, holding such consideration was improper. Id. We concluded that “[w]hile we recognize the harshness of a rule that precludes the trial court from considering a defendant’s altruistic past during the sentencing phase, the Sentencing Reform Act of 1981 requires this result.” Id. at 144 (emphasis added) (citing RCW 9.94A.340).
¶20 We reached a similar conclusion in Ha’mim itself. There, the defendant was 18 years old with no previous police contacts when she took part in the armed robbery of a beauty salon. Ha’mim, 132 Wn.2d at 836-37. The trial court, relying on the defendant’s “youth” and “lack of [any] prior contact!] with the police,” imposed an exceptional *98sentence of 31 months, departing downward from the standard range of 55-65 months. Id. at 837-38. On review, this court rejected the use of age as a mitigating factor. Id. at 846. In doing so, this court relied on RCW 9.94A.340 in concluding that “[t]he age of the defendant does not relate to the crime or the previous record of the defendant.” Id. at 847. Thus, we held that this personal factor was not a substantial and compelling reason to impose an exceptional sentence.
¶21 Finally, we confirmed this rule again in 2002 in Fowler. In Fowler, the trial court relied, in part, on the defendant’s strong family support as justification for an exceptional sentence. 145 Wn.2d at 404. We rejected this justification based on the rule that mitigating factors “must relate to the crime and make it more, or less, egregious.” Id. In doing so we reaffirmed the rule that any reasons that are relied on for deviating from the standard range must “relate to the crime committed by the defendant and . . . distinguish the crime from other crimes of the same statutory category.” Id. at 411. In sum, this court has consistently interpreted the SRA to require mitigating and aggravating factors to relate to the crime and distinguish it from others in the same category.8
¶22 As further support for our precedent, Professor David Boerner, analyzing RCW 9.94A.340 in the context of *99exceptional sentences, explains that rather than granting the trial court extensive discretion in departing from the guidelines, the legislature adopted a “general” and “broad [ ]” provision “which uses the crime and the previous record of the defendant as the sole basis for determining what information may be considered. Information that does not ‘relate’ to those two facts is not relevant and may not be used.” David Boerner, Sentencing In Washington: A Legal Analysis of the Sentencing Reform Act of 1981, § 9.17, at 9-50 (1985) (emphasis added).9 Thus, RCW 9.94A.340 operates to regulate and constrain departures from the sentencing guidelines.
¶23 It is with these legislative mandates and our own well-established precedent in mind that we analyze the trial court’s exceptional sentence here. Again, we review the trial court’s stated justifications for departing from the standard sentencing range de novo. Freitag, 127 Wn.2d at *100144 (citing State v. Johnson, 124 Wn.2d 57, 65-66, 873 P.2d 514 (1994)).
¶24 The parties do not dispute that the factors relied on by the trial court10 were unrelated to the crime committed. However, Law asserts that the SRA permits the imposition of exceptional sentences based on the purposes of the Act. In addition, amicus curiae Washington Association of Criminal Defense Lawyers (WACDL), and to a lesser degree, Law, suggest overruling several of this court’s prior applications of the SRA to allow for exceptional sentences based on attributes or circumstances of particular defendants.11 *
¶25 First, Law cites the Court of Appeals case State v. Friederich-Tibbets, 70 Wn. App. 93, 853 P.2d 457 (1993), rev’d, 123 Wn.2d 250, 866 P.2d 1257 (1994) (per curiam), as authority for reliance on the purposes of the SRA in support of an exceptional sentence.12 However, given our reversal of the Court of Appeals ruling in that case, coupled with the cases subsequent to it discussed above, the Court of Appeals ruling in Friederich-Tibbets lacks any precedential value in this context.
*101¶26 In fact, we had previously concluded in Pascal that the purposes of the SRA were factors necessarily considered by the legislature in establishing the standard sentence range and as such are impermissible justifications on which to deviate from the standard range. Pascal, 108 Wn.2d at 137-38.
The SRA was designed to provide proportionate punishment, protect the public and provide rehabilitation, and the presumptive ranges established for each crime represent the Legislature’s judgment as to how best to accommodate those interests. State v. Pascal, 108 Wn.2d 125, 137, 736 P.2d 1065 (1987) held that the trial court’s subjective determination that these ranges are unwise or that they do not advance these goals is not a reason justifying departure from the normal range ....
Allert, 117 Wn.2d at 169 (footnote omitted); see also Gaines, 122 Wn.2d at 513.13 This precedent and rationale applies here and controls our decision. The trial court’s disagreement with the legislature’s determinations cannot justify a departure. Thus, consistent with our own precedent, we are not persuaded that the purposes of the SRA alone are sufficient to justify a departure. The trial court’s reliance on the purposes of the SRA violates the first prong of the Ha’mim test set forth above.
¶27 Second, with regard to the second prong of the Ha’mim test, Law and amicus curiae WACDL would have us hold personal factors such as “parenting responsibilities” and “post-offense rehabilitation” to be valid mitigating factors under the SRA. See Amicus Br. of WACDL at 26. The State counters that the SRA prohibits such considerations.
¶28 In 2002, we addressed the issue of personal considerations in sentencing under the SRA. In Fowler, following testimony from the defendant’s family, the trial court imposed a sentence below the standard range, based in part on a finding that the defendant “had a ‘great deal of family support.’ ” Fowler, 145 Wn.2d at 411 (quoting trial court *102record). Because “the fact of family support does not relate to the crime committed by the defendant,” we held this justification was improper. Id. In other words, Fowler explicitly established that for a factor to support an exceptional sentence, it “must relate to the crime and make it more, or less, egregious.” Id. at 404.
¶29 Additionally, in cases strikingly similar to the one before us today, Washington courts have rejected family considerations as valid mitigating circumstances. See, e.g., State v. Amo, 76 Wn. App. 129, 882 P.2d 1188 (1994). In Amo, the trial court justified the exceptional sentence, in part, due to the fact that the defendant had a newborn son, and her standard range of 22-29 months could negatively impact her parental rights. Id. at 133. The Court of Appeals, Division Three, held that, based on the “legislative constraints” of the SRA such family considerations cannot support an exceptional sentence. Id. at 134 (fact that defendant has a son “does not make the commission of her three crimes any less offensive”); see also State v. Hodges, 70 Wn. App. 621, 626, 855 P.2d 291 (1993) (“The fact that [the defendant] ... is needed by her children does not in any way distinguish her possession and delivery of cocaine.”), cited with approval in Fowler, 145 Wn.2d at 411.
¶30 While we recognize that Law has made a genuine and commendable effort to remain drug free and establish a healthy relationship with her children, we must enforce the will of the legislature. The consideration of personal factors such as these were in many ways the very impetus behind the enactment of sentencing reform in Washington. See generally Boerner, supra, at §§ 1, 2, 4.1. The trial court’s imposition of an exceptional sentence based on its finding that a standard range sentence would be disproportionate because of its potential impact on Law’s parental rights creates the very type of disproportionality the legislature intended to eradicate. See RCW 9.94A.010(3) (sentences should “[b]e commensurate with the punishment imposed on others committing similar offenses”). Inevitably and tragically many criminal offenders subjected to incarcera*103tion have family circumstances that are impacted by their criminal actions. Although Law has made great strides in her life since the commission of her crimes and “[a]¡though sentencing within the standard range may at times appear unnecessary or even unjustified, it is the function of the judiciary to impose sentences consistent with legislative enactments.” Freitag, 127 Wn.2d at 144.
¶31 In enacting RCW 9.94A.340 the legislature restricted sentencing courts’ exercise of discretion in implementing the SRA; explicitly prohibiting reliance on “any element that does not relate to the crime or the previous record of the defendant.” Our cases considering this statute’s effect on the imposition of exceptional sentences hold that this nondiscrimination provision prohibits considerations of factors unrelated to the crime and of factors personal in nature to a particular defendant. Ha’mim, 132 Wn.2d at 846-47; Freitag, 127 Wn.2d at 144-45. ít is undisputed that the trial court’s stated justifications were unrelated to the crime and based on the personal circumstances of the defendant. Because such consideration is contrary to the will and intention of the legislature, the trial court’s justifications were insufficient as a matter of law. While amicus asserts general policy justifications for consideration of such personal factors, it fails to show how our prior interpretations of the SRA are in fact incorrect.14 Absent such a showing, the doctrine of stare decisis compels us to reaffirm our prior case law construing the SRA.
*104¶32 In conclusion, the trial court’s sentence fails both prongs of the Ha’mim test set forth above.15 Ha’mim, 132 Wn.2d at 840. The trial court’s imposition of an exceptional sentence based on the stated purposes of the SRA, impermissibly relied on “factors necessarily considered by the Legislature in establishing the standard sentence range.” Id. Additionally, the mitigating factors cited, specifically, Law’s progress in relating to her children, a desire to save the foster system money and further its goals, Law’s progress in her 12-step program, Law’s positive impact on others, and Law’s inability to pay restitution while incarcerated, all were personal in nature and failed to “distinguish the crime in question from others in the same category.”16 Id. As such, none of the factors relied on by the trial court were sufficiently substantial and compelling to justify an exceptional sentence.
B
Conversion of More than 30 Days to Community Service
¶33 As part of Law’s exceptional sentence, the trial court converted four months of her sentence to community service. The Court of Appeals reversed holding that the SRA permits a maximum conversion of 30 days. Law, 2003 WL 21546228, at *2, 2003 Wash. App. LEXIS 1402.
*105¶34 The SRA governs alternatives to confinement and conversion of confinement to community service.
Alternatives to total confinement are available for offenders with sentences of one year or less. These alternatives include the following sentence conditions that the court may order as substitutes for total confinement: . . . for offenders convicted of nonviolent offenses only, eight hours of community service may be substituted for one day of total confinement, with a maximum conversion limit of two hundred forty hours or thirty days.
Former RCW 9.94A.380 (1999) (emphasis added), recodified as RCW 9.94A.680. Former RCW 9.94A.380 has two substantive limitations; first, it is available only for offenders with sentences of one year or less, and second, it limits the amount of confinement eligible to be converted to a maximum of 30 days.17 See id. Because we hold today that Law’s exceptional sentence was improper as a matter of law and remand for resentencing within the standard range, Law’s sentence will necessarily be for a period greater than one year.18 On remand, former RCW 9.94A.380 will not permit conversion of confinement to community service and thus the trial court’s conversion is rendered moot by our decision.
C
Law’s Work in 12-Step Program as Community Service
¶35 The last issue before this court is whether Law’s volunteer work for Narcotics Anonymous (NA), a 12-step recovery program, may count toward her community ser*106vice requirement.19 The parties dispute whether the trial court’s allowance is permissible under the SRA.
¶36 It is necessary here to distinguish between Law’s mere “[attendance” at NA meetings, see CP at 29, and her volunteer “work” for the program. See CP at 22. Community service, since renamed community restitution, is “compulsory service, without compensation, performed for the benefit of the community by the offender.” Former RCW 9.94A.030(7) (1999), recodified as RCW 9.94A.030(8) (renumbering subsections and renaming “community service” as “community restitution”). In order for service to count as community restitution it must directly benefit the community. Any indirect benefit the community receives from an addicted offender receiving treatment is significant, but not the type of direct benefit envisioned by the statute. See former RCW 9.94A.030(7). Therefore, an offender’s mere attendance and participation in a 12-step program, is not community service because it does not directly benefit the community. See State v. Hale, 94 Wn. App. 46, 55, 971 P.2d 88 (1999) (“the SRA does not grant trial courts authority to credit drug treatment against confinement time or community service”). To the extent the trial court’s order permitted Law’s mere attendance at NA meetings to satisfy her community service requirement it is overruled.
f 37 On the other hand, Law asserts that the trial court intended that her work, and not her mere attendance at NA meeting be counted toward her required community service hours. See Pet. for Review at 3 n.2 (“This is work over and above mere participation in the program.”). Specifically, the record indicates Law provides service to the community when she (1) helps other women seeking recovery, (2) takes charge of and leads NA meetings, and (3) *107participates in organizing and setting up NA meetings. RP at 9-12, 19-20. This is work rightfully defined as for “the benefit of the community.” Former RCW 9.94A.030(7).
¶38 In response, the State further asserts that Law impermissibly receives “compensation]” for her work for NA because “she gets a benefit from the program,” i.e., “the personal improvement of receiving assistance in staying off drugs.” Br. of Appellant at 10. The State contends that this benefit is contrary to the language of the statute which “indicates that community service must be without compensation.” Id. There are two flaws in the State’s reasoning. First, the State conflates Law’s participation in NA with her volunteer work for the community through the program. Second, the State attempts to deny Law the natural benefits of work and community participation by labeling these benefits “compensation.” There are many positive aspects of the community restitution program, with benefits undoubtedly flowing to the community and the offender. For instance, an offender may benefit from community restitution when he or she gains job or other life skills, strengthens their work ethic, or is exposed to positive role models through their service work. See generally Department of Corrections, Community Service and Work Crews, available at http://www.doc.wa.gov/CPP/cppl.htm (last viewed April 19, 2005). Therefore, the State’s broad assertion that any benefit to the offender results in impermissible compensation is unreasonable and without merit.20
¶39 Law’s work in support of NA is the type of service envisioned by the SRA. See former RCW 9.94A.030(7). While, according to former RCW 9.94A.030(7) Law’s mere *108attendance at NA meetings is insufficient to satisfy her community service requirement, the trial court did not abuse its discretion in permitting Law’s continued work in the NA program to count as community service. In addition, Law does not impermissibly receive compensation for this work. Accordingly, we reverse the Court of Appeals on this issue and now hold that Law’s work in a 12-step program qualifies as community service.
Ill
Conclusion
¶40 The SRA requires that factors that justify an exceptional sentence must relate to the crime, the defendant’s culpability for the crime, or the past criminal record of the defendant. We thus affirm the Court of Appeals conclusion that the factors cited by the trial court cannot support an exceptional sentence. Based on this holding, Law is ineligible for community service as a substitute for confinement. However, we reverse the Court of Appeals and hold that Law’s work in a 12-step program may count toward her community service requirement should she be afforded a DOSA on sentencing on remand. Accordingly, we affirm in part and reverse in part the Court of Appeals and remand to the trial court for resentencing within the standard range.21
Alexander, C.J.; Chambers, Owens, and Fairhurst, JJ.; and Ireland, J. Pro Tern., concur.

 An offender score of nine is the highest possible offender score recognized by the SRA. See former RCW 9.94A.310 (2000), recodified as RCW 9.94A.510; see also former RCW 9.94A.360 (1999), recodified as RCW 9.94A.525.


 See former RCW 9.94A.120(6) (2000), recodified as RCW 9.94A.660.


 RCW 9.94A.010 provides, in full:
The purpose of this chapter is to make the criminal justice system accountable to the public by developing a system for the sentencing of felony offenders which structures, but does not eliminate, discretionary decisions affecting sentences, and to:
(1) Ensure that the punishment for a criminal offense is proportionate to the seriousness of the offense and the offender’s criminal history;
(2) Promote respect for the law by providing punishment which is just;
(3) Be commensurate with the punishment imposed on others committing similar offenses;
(4) Protect the public;
(5) Offer the offender an opportunity to improve him or herself;
(6) Make frugal use of the state’s and local governments’ resources; and
(7) Reduce the risk of reoffending by offenders in the community.


 The State has not challenged the sufficiency of the record nor asserted that the sentence was clearly too lenient.


 The relevant statutory mitigating factors include:
(a) To a significant degree, the victim was an initiator, willing participant, aggressor, or provoker of the incident.
(b) Before detection, the defendant compensated, or made a good faith effort to compensate, the victim of the criminal conduct for any damage or injury sustained.
(c) The defendant committed the crime under duress, coercion, threat, or compulsion insufficient to constitute a complete defense but which significantly affected his or her conduct.
(d) The defendant, with no apparent predisposition to do so, was induced by others to participate in the crime.
(e) The defendant’s capacity to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of the law, was significantly impaired (voluntary use of drugs or alcohol is excluded).
(f) The offense was principally accomplished by another person and the defendant manifested extreme caution or sincere concern for the safety or well-being of the victim.
(g) The operation of the multiple offense policy of RCW 9.94A.400 results in a presumptive sentence that is clearly excessive in light of the purpose of this chapter, as expressed in RCW 9.94A.010.
(h) The defendant or the defendant’s children suffered a continuing pattern of physical or sexual abuse by the victim of the offense and the offense is a response to that abuse.
Former RCW 9.94A.390(1).


 The illustrative statutory aggravating factors similarly all relate to the offense or the defendant’s culpability for the same. See former RCW 9.94A.390(2).


 Like here, the trial court in Pascal relied principally on purposes (3), (4), (5), and (6) of the SRA. 108 Wn.2d at 130.


 Other cases have consistently applied this standard. See State v. Gaines, 122 Wn.2d 502, 509-14, 859 P.2d 36 (1993) (rejecting drug addiction as valid mitigating factor because it fails to “distinguish the defendant’s crime from others in the same category”); State v. Allert, 117 Wn.2d 156, 169-70, 815 P.2d 752 (1991) (defendant’s treatment needs and finding that he did not pose a threat to community not substantial and compelling reasons to justify departure); State v. Estrella, 115 Wn.2d 350, 357-60, 798 P.2d 289 (1990) (trial court’s judgment that defendant would benefit from rehabilitation insufficient to justify exceptional sentence); State v. Pennington, 112 Wn.2d 606, 610-12, 772 P.2d 1009 (1989) (defendant’s drug problem is neither exceptional nor a factor that distinguishes his crime from others in the same category); Pascal, 108 Wn.2d at 135-38 (variations from standard range appropriate where factors, such as defendant’s status as battered woman, distinguish blameworthiness of defendant from others who commit same crime).
The same principle applies to aggravating factors. See, e.g., State v. Barnes, 117 Wn.2d 701, 711-12, 713-14, 818 P.2d 1088 (1991) (lead opinion of Utter, J., and concurring opinion of Guy, J.) (holding finding of future dangerousness insufficient aggravating factor to justify exceptional sentence in nonsexual offense cases).


 While the clear directive of RCW 9.94A.340 supports our prior applications, the provision’s legislative history further supports our construction of it here. The 1983 legislature presumably considered and ultimately rejected the following alternative language: “The presumptive sentence ranges will apply to all felony offenders statewide without regard to race, sex, economic status, education or family history.” Sentencing Guidelines Commission: Report to the Legislature at 2 (Jan. 10, 1983); and “The Sentencing Guidelines and Prosecuting Standards will apply equally to offenders in all parts of the state, without regard to race, ethnicity, creed, gender, sexual preference, or socio-economic status.” Id. at 47, see also Boerner, supra, § 9.17, at 9-50. Both versions above were presented to the legislature by the Sentencing Guidelines Commission in 1983, the second of which was eventually presented to the Senate as an amendment to S.B. 3414,48th Leg., Reg. Sess. (Wash. 1983). See 1 Senate Journal, 48th Leg., Reg. Sess., at 484 (Wash. 1983). In adopting RCW 9.94A.340 as it presently reads, the legislature chose, first, to apply the nondiscrimination provision to the entirety of the “sentencing guidelines” as opposed to simply the “presumptive sentence ranges.” See former RCW 9.94A.030(35) (1999) (“ ‘Sentence range’ means the sentencing court’s discretionary range in imposing a nonappealable sentence.”), recodified as RCW 9.94A.030(40) (renumbering subsections and replacing “[sjentence range” with “[standard sentence range”). Second, the legislature rejected a prohibition on discrimination as to discrete factors, adopting instead, a prohibition on discrimination “as to any element that does not relate to the crime or the previous record of the defendant.” RCW 9.94A.340. As such, this legislative history of the SRA’s nondiscrimination provision strongly supports our precedents applying RCW 9.94A.340 to exceptional sentences. The dissent’s suggestion that this court adopt the narrow language rejected by the legislature, see dissent at 111, and decline to give effect to the “general” and “broad” statute the legislature ultimately enacted is untenable.


 See supra at p. 90.


 At oral argument, counsel for Law asserted that upholding the trial court’s exceptional sentence here “probably’ requires us to overrule Pascal, while amicus additionally asserted in its briefing that such a ruling would potentially require us to overrule Fowler, Ha’mim, and Freitag. See Wash. State Supreme Court oral argument, State v. Law, No. 74390-8 (Sept. 23, 2004), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org; see also Br. of Amicus Curiae WACDL at 26.


 The trial court in Friederich-Tibbets, concluding that factors justifying an exceptional sentence “ ‘must relate not to individual differences from one defendant or another, [nor] to the fact that a defendant has . .. changed his life around,’ ” determined it was compelled by the SRA to impose a sentence within the standard range. Friederich-Tibbets, 70 Wn. App. at 95 (emphasis omitted) (quoting trial court’s ruling). However, a divided panel of the Court of Appeals, Division One, reversed and held that a trial court could consider the purposes of the SRA in imposing an exceptional sentence. Id. at 96-97. The State petitioned this court for review, and we reversed per curiam based on the SRA’s mandate that “ ‘[a] sentence within the standard range for the offense shall not be appealed.’ ” State v. Friederich-Tibbets, 123 Wn.2d 250, 252, 866 P.2d 1257 (1994) (alteration in original) (quoting former RCW 9.94A.210(1)). Concluding no basis for appeal existed, there was no need to address the justifications for the exceptional sentence.


 The majority in Division One’s Friederich-Tibbets inexplicably failed to cite to or distinguish our holdings in Pascal, Allert, or Gaines.


 While asserting that this court’s interpretations of the SRA. are unnecessarily harsh, neither Law nor amicus has made the case that our prior holdings are “incorrect and harmful.” See State v. Berlin, 133 Wn.2d 541, 547, 947 P.2d 700 (1997); In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970) (stare decisis “requires a clear showing that an established rule is incorrect and harmful before it is abandoned”). Since its enactment, we have regularly and consistently interpreted the SRA, by its terms, to disallow personal characteristics unrelated to the offense committed to be considered as mitigating factors. While Law and amicus disagree with the current standards, it is important to remember that “ ‘it is the function of the legislature and not of the judiciary to alter the sentencing process.’ ” State v. Ammons, 105 Wn.2d 175, 180, 713 P.2d 719, 718 P.2d 796 (1986) (quoting State v. Monday, 85 Wn.2d 906, 909-10, 540 P.2d 416 (1975)).


 See supra at p. 94.


 The dissent’s reliance on decisions by other states and the federal courts regarding appropriate “substantial and compelling” reasons is misplaced. See dissent at 116. The cases cited by the dissent that upheld downward departures based on family circumstances all arose out of the federal courts and were thus governed by the United States Sentencing Guidelines (U.S.S.G.). For example, the Ninth Circuit and District Court cases cited by the dissent applied U.S.S.G. § 5H1.6 (2003), which states that “family ties and responsibilities are not ordinarily relevant in determining whether a departure may be warranted.” These courts then permitted a departure on the finding of “extraordinary’ circumstances. See United States v. Leon, 341 F.3d 928, 931-32 (9th Cir. 2003); United States v. Newell, 790 F. Supp. 1063, 1064-65 (E.D. Wash. 1992). Our SRA. contains no provision comparable to U.S.S.G. § 5H1.6. The dissent fails to recognize the distinguishing fact that the U.S.S.G., while disfavoring the consideration of family circumstances, does not prohibit them. As discussed above, our SRA does explicitly prohibit such considerations, see infra at page 116-17, and as such, the cases cited by the dissent are not instructive.


 These limitations apply with equal force in the context of exceptional sentences.
[A]n exceptional sentence can include total confinement, partial confinement, community service,. . . and restitution. Each of these sentence elements is carefully defined by the Act, and they have the same meaning and contain the same limitations when employed in an exceptional sentence as they do when they are part of any other sentence under the Act.
Boerner, supra, § 9.22, at 9-60 to 9-61 (emphasis added) (footnotes omitted).


 Law’s standard range for second degree theft, based on her criminal history, is 22-29 months. CP at 10-11, 25.


 Again, upon remand for sentencing within the standard range, conversion of confinement to community service will no longer be statutorily permissible under former RCW 9.94A.380. However, since in this case, the State and defendant jointly recommended a DOSA sentence, the issue of whether Law’s volunteer work for a 12-step program qualifies as community service continues to be relevant. See former RCW 9.94A.120C6). As part of a DOSA sentence the trial court “shall impose three or more ... [statutory] conditions,” one of which may be the performance of “community service work.” Id. at (b)(iv)(E).


 The State further asserts that the establishment clause prohibits the trial court from ordering the defendant’s participation in NA and as such Law’s participation in the program would not be “compulsory service.” See former RCW 9.94A.030(7). However, according to the statutory definition of community service, it is the service to the community that must be compulsory not the specific activity. Id. Thus, because the trial court did not require Law’s participation in the NA program, there was no establishment clause violation. See, e.g., In re Pers. Restraint of Garcia, 106 Wn.App. 625, 630, 24 P.3d 1091(2001) (holding that there was no violation of the establishment clause because although Alcoholic’s Anonymous was an option open to the defendant to fulfill his drug treatment requirement, there were also secular alternatives available to him).


 Law asks this court, upon invalidation of her exceptional sentence, to remand for further fact finding to determine if any permissible factors exist to warrant an exceptional sentence. However, upon a determination that all the factors supporting an exceptional sentence are insufficient, the proper remedy is for resentencing within the standard range. See, e.g., Fowler, 145 Wn.2d at 411-12; see also State v. Batista, 116 Wn.2d 777, 793, 808 P.2d 1141 (1991) (“remand for a presumptive sentence is required where all of the reasons said to support the exceptional sentence are held insufficient”); Estrella, 115 Wn.2d at 360 (after holding factors supporting exceptional sentence following guilty plea insufficient as a matter of law court remands for resentencing within standard range).